DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-42, 45-50 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-16, 21 and 22 of U.S. Patent No. 11,266,364 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 37 is anticipated by patented claim 1.
Claim 38 is anticipated by patented claim 2.
Claim 39 is anticipated by patented claim 3.
Claim 40 is anticipated by patented claim 4.
Claim 41 is anticipated by patented claim 8, where it is known in the art that compressing a breast routinely includes a compression paddle and a support platform.
Claim 42 is anticipated by patented claim 1.
Claims 45 and 56 are each anticipated by patented claim 9, where the patented claim includes the additional limitation of compressing the breast with a compression paddle (broader scope is anticipated by the narrower scope).
Claim 46 is anticipated by patented claim 10.
Claim 47 is anticipated by patented claim 12.
Claim 48 is anticipated by patented claim 13.
Claim 49 is anticipated by patented claim 14.
Claim 50 is anticipated by patented claim 11.
Claim 52 is anticipated by patented claim 15.
Claim 53 is anticipated by patented claim 16.
Claim 54 is anticipated by patented claim 21.
Claim 55 is anticipated by patented claim 22.

Claims 37-40, 42, 45-50 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-15 of U.S. Patent No. 10,758,195 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 37 is anticipated by patented claim 1.
Claim 38 is anticipated by patented claim 2.
Claim 39 is anticipated by patented claim 3.
Claim 40 is anticipated by patented claim 4.
Claim 42 is anticipated by patented claim 1.
Claims 45 and 56 are each anticipated by patented claim 8, where the patented claim includes the additional limitation of compressing the breast with a compression paddle (broader scope is anticipated by the narrower scope).
Claim 46 is anticipated by patented claim 9.
Claim 47 is anticipated by patented claim 11.
Claim 48 is anticipated by patented claim 12.
Claim 49 is anticipated by patented claim 13.
Claim 50 is anticipated by patented claim 10.
Claim 52 is anticipated by patented claim 14.
Claim 53 is anticipated by patented claim 15.
Claims 54 and 55 are anticipated by patented claim 8.

Allowable Subject Matter
Claims 37-56 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 37, the prior art of record neither teaches nor reasonably suggests moving the anti-scatter grid relative to at least one of the x-ray source and x-ray detector during emission of the plurality of x-ray exposures from the x-ray source, and additionally rotating the x-ray detector and the anti-scatter grid to maintain orientation with the x-ray source for x-ray exposure, where the x-ray detector and anti-scatter grid are rotated around a central axis fixed within the imaging system, as required by the combination as claimed.
Maack (US 2012/0224664 A1) teaches the practice of having a focused, oscillating anti-scatter grid during rotational movement of the x-ray source and detector during a mammographic tomosynthesis imaging mode.  However, the x-ray detector and anti-scatter grid are not rotatable around a fixed axis with respect to the imaging system.  The detector and grid also translate along the axis connecting the source and detector, causing source-to-image distances to change as a function of angle.  Souchay (US 2012/0170711 A1) and Yamakita (US 2009/0213987 A1) both teach focused, oscillating anti-scatter grids during mammographic tomosynthesis image acquisition; however, the grid and detector are stationary in both cases.
Claims 38-44 are allowed by virtue of their dependence upon claim 37.



Regarding claims 45 and 56, the prior art neither teaches nor reasonably suggests a multimodal imaging system having an x-ray source, a breast immobilization support platform, an x-ray detector located opposite the platform from the x-ray source, and a retractable antiscatter grid located between the x-ray detector and the support platform, when in a first imaging mode, the x-ray source emits a plurality of first x-ray exposures during movement of the x-ray source while the antiscatter grid is disposed between the x-ray detector and the support platform, and when in a second imaging mode, the x-ray source emits at least one second x-ray exposure while the anti-scatter grid is retracted from between the x-ray detector and the support platform, as required by the combination as claimed in each claim.  As noted in various parent applications, the prior art neither teaches nor reasonably suggests both imaging with the grid in a multi-image mode (tomosynthesis) and imaging without the grid in a mode with only one or a few exposures (mammographic or stereoscopic).
Claims 46-55 are allowed by virtue of their dependence upon claim 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884